Citation Nr: 1136704	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-31 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the neck, to include on a secondary basis.

2.  Entitlement to service connection for arthritis of the back, to include on a secondary basis.

3.  Entitlement to service connection for arthritis of the hands, to include on a secondary basis.

4.  Entitlement to service connection for arthritis of the knees, to include on a secondary basis.


REPRESENTATION

Veteran represented by:	Amber Morgan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marines from June 1972 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2011, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is of record.  The record was held open for 30 days for the submission of additional evidence.  (See Hearing Transcript, p. 1).  The Veteran submitted additional evidence within the 30 day period and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2010).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he injured his feet in Cuba while in service.  (See May 2008 VA examination).  He testified that there was "a great big knot" that appeared during service, which required an operation.  (See April 2011 Hearing Transcript, p. 2).  He further stated that the military conditioning (i.e., running) caused his arthritis of the back, hands, and knees.  He also asserts that his arthritis of the back, hands, and knees are secondary to his service-connected foot disability.  (Id. at 6, 19).

In January 2008, the Veteran was afforded a VA joints examination.  The Veteran complained of aching and stiffness in his left and right knee, as well as neck, back, and hands.  X-rays of the left hand and right knee were within normal limits.  X-ray of the left knee showed mild degenerative joint disease.  X-ray of the lumbar spine showed degenerative joint disease.  The VA examiner diagnosed the Veteran with arthritis of the neck, back, hands, and knees that was less likely than not secondary to his bilateral foot condition, as the onset of the pain was more related to age with the development of neck and back pain in year 2000 and recent onset of his severe left knee pain with an on the job injury in November 2007.  He further stated that his right knee and hands were within normal limits upon examination.

The Veteran was afforded a May 2008 VA medical examination.  The Veteran was diagnosed, in part, with traumatic arthritis of the neck, back, and hands.  The examiner was unable to examine the left knee due to a recent surgery.  The VA examiner was to opine as to whether an injury or disease was found or occurred during active service, before active service, or after active service.  The VA examiner concluded that the Veteran's examination was adversely affected by his recent left knee surgery and obvious intoxication.  He further stated that the Veteran was unable to work, but that his physical limitations were due to non service-connected disabilities.

Unfortunately, the VA examinations are inadequate in that neither opine as to whether the arthritis of the neck, back, hands, and knees are etiologically related to service on a direct basis.  Further, the examinations are contradictory in that the January 2008 examination stated that x-rays of the hands was normal.  Yet, the May 2008 VA examiner diagnosed the Veteran with arthritis of the hands.

VA has a duty to provide a medical examination and opinion when the evidence reflects an in-service event, a current disability, and an indication that the current disability may be associated with his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because the medical examination provided with respect to the Veteran's claims are inadequate, the claim must also be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c)(4).

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on remand, the VA must obtain all outstanding pertinent VA medical records from VA facilities, following the current procedures prescribed in 38 C.F.R. § 3.159.  

The record reflects that the Veteran has been receiving Social Security Administration (SSA) disability benefits.  (April 2011 VA Form 21-0820).  There is no evidence of VA having made efforts to obtain these records.  SSA records must be obtained before a decision on the claims can be made.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1993).  

It is indicated that he filed a Workers' Compensation claim for a left knee injury in November 2007.  (See Texas Workers' Compensation Work Status Report).  The Veteran stated that he heard something "pop" while climbing stairs.  (See January 2008 VA examination).  The VA claims folder does not include records of the Veteran's Workers' Compensation claim which may be pertinent to his VA claims.  As such, those records should be obtained and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release forms, with full address information, the RO should obtain all outstanding records of evaluation and/or treatment of the Veteran by VA and/or any other pertinent private medical facility.  All records and/or responses received should be associated with the claims folder.  If any VA or private records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  Request from SSA copies of any determination(s) and all records underlying any such determination(s) submitted or obtained in support of any claim for disability/supplemental income benefits from SSA submitted on behalf of the Veteran.  All records/
responses received should be associated with the claims file.  If records are unavailable, SSA should so indicate.  If unsuccessful, the Veteran should be accorded the opportunity to furnish such records directly to VA.  

3.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to his appeal that is not currently of record.  Specifically request that the Veteran provide authorization to enable VA to obtain Workers' Compensation records, particularly those associated with a November 2007 job-related injury.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After completion of 1, 2, and 3 above, the RO should schedule the Veteran for a VA examination(s) in order to determine the nature and likely etiology of the arthritis of the neck, back, hands, and knees.  

The claims folder and a copy of this remand must be reviewed by the examiner(s).  The examiner(s) must acknowledge receipt and review of the claims folder, any recent medical records obtained, and a copy of this remand.  

All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests, including radiographic studies, deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  

Based on a full review of the record, the examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that that the Veteran's arthritis (if diagnosed) of the neck, back, hands, and knees is a result of service.  

In all conclusions, the examiner(s) must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner(s) is to specifically address in his or her conclusion the issue contained in the purpose of the examination, as noted.  

A complete rationale must be provided for all opinions rendered.  In the unlikely event that the examiner(s) cannot provide the requested opinions without resorting to speculation, this should be expressly indicated and the examiner(s) should provide a supporting rationale as to why an opinion cannot be made without resorting to speculation, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.  

5.  Thereafter, readjudicate all claims based on the newly obtained evidence.  If the benefits sought remain denied, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for a response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



